                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BROADCAST MUSIC, INC., et al.,             :   CIVIL ACTION NO. 1:16-CV-2235
                                           :
                    Plaintiffs             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
ST. GEORGE & MARY, INC., d/b/a             :
JOHNNY JOE’S, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 4th day of March, 2019, the parties having previously

reported to the court that the above-captioned action has settled in principle, (Doc.

25), and the court having previously stayed all case management deadlines for a

period of 120 days to allow the parties to consummate settlement by order (Doc. 26)

dated November 6, 2018, and it appearing from plaintiffs’ uncontested motion (Doc.

27) of today’s date seeking a further stay of case management order deadlines that

the parties require additional time to consummate settlement, (id. ¶ 9), it is hereby

ORDERED that:

      1.     The uncontested motion (Doc. 27) for stay of case management order
             deadlines is GRANTED to the following extent:

      2.     The stay of case management order deadlines in the above-captioned
             action is CONTINUED.

      3.     The Clerk of Court is directed to mark this matter CLOSED for
             statistical purposes only.

      4.     This statistical closure does not impact the parties’ rights to seek
             an additional extension of time in which to consummate settlement,
             or to request that the court reopen the case if settlement is not
             consummated, within 60 days of the date of this order.
      5.     The parties shall, as soon as practicable upon consummation of
             settlement, submit an appropriate dismissal filing in accordance with
             Federal Rule of Civil Procedure 41(a).1



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      1
        Rule 41 contemplates three methods of dismissal. Before an answer or
summary judgment motion has been filed, an action can be dismissed by a notice
of dismissal signed by the plaintiff alone. See FED. R. CIV. P. 41(a)(1)(A)(i). After an
answer or motion for summary judgment has been filed, the parties can dismiss a
case by filing a stipulation of dismissal signed by all parties to have appeared. See
FED. R. CIV. P. 41(a)(1)(A)(ii). Either of these filings operates to close the case and
end the court’s jurisdiction without further court action. For any dismissal that is
conditional or otherwise requires court approval, including, for example, a request
that the court retain jurisdiction for a specific period of time for enforcement of the
settlement, the plaintiff shall submit a motion to dismiss setting forth the requested
terms for dismissal, accompanied by a proposed order. See FED. R. CIV. P. 41(a)(2).
